Title: From Thomas Jefferson to Vergennes, 27 July 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris July 27. 1785.

I have the honor now to inclose to your Excellency a copy of the letter from Congress to the king which I delivered yesterday. This copy was sent to me by Mr. Jay the Secretary of Congress for Foreign affairs.
I also accompany it with a copy of the letter of Credence which I had the honour of delivering to the King, not having furnished you with a copy on that occasion.
I am with sentiments of the most profound respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

